DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman (US 2013/0245724 A1).
As per claim 1, Kaufman discloses a phototherapeutic apparatus comprising: 
a probe held and operated by a user (Kaufman; par. 28, 32); 
a photo-irradiation unit that is provided in the probe and irradiates an affected part with light (Kaufman; par. 28); 
an irradiation controller that controls the light of the photo-irradiation unit (Kaufman; abstract, par. 4); 
(Kaufman; par. 18); and 
an input part, with which the irradiation condition is input (Kaufman; par. 18), 
characterized in that the apparatus comprises 
an external storage medium, into which one of permission data and prohibition data is registered, the permission data permitting a change in the irradiation condition of the condition setter, the prohibition data not permitting the change (Kaufman; par. 19, 23), and 
a data reader that reads the data of the external storage medium (Kaufman; par. 19, 23), 
when the data reader reads the permission data registered in the external storage medium, the irradiation condition of the condition setter is made changeable by using the input part (Kaufman; par. 19, 23), and 
when the data reader reads the prohibition data registered in the external storage medium, the change in the irradiation condition of the condition setter by using the input part is not permitted, and an irradiation condition registered in the external storage medium together with the prohibition data is set into the condition setter (Kaufman; par. 19, 23).

As per claim 2, Kaufman discloses the phototherapeutic apparatus according to claim 1, characterized in that the input part is made of a touch panel that displays a necessary screen and is touched so that input operation can be performed, and when the data reader reads the permission data from the external storage medium, a screen for setting the irradiation condition is displayed on the input part to enable the irradiation condition to be input (Kaufman; par. 18, 23).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626